IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION
UNITED STATES OF AMERICA,
3 2:19-cr-163(2)
Plaintiff, 3 JUDGE MORRISON
ve :
LI CHEN,
Defendant.
PRELIMINARY ORDER OF FORFEITURE
WHEREAS, on July 24, 2019, an Indictment (Doc. 6) was returned in this case charging
Li Chen, and others not named herein, with violations of 18 U.S.C. § 1343, 18 U.S.C. § 1349, and
18 U.S.C. § 1832. In accordance with Rule 32.2 of the Federal Rules of Criminal Procedure, the
Indictment also contained forfeiture allegations notifying the Defendant that, in accordance with
18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c) and/or 18 U.S.C. §§ 1834 and 2323, she shall
forfeit to the United States any property traceable to, constituting, and/or derived from any
proceeds obtained directly or indirectly as a result of the commission of the offenses alleged in the
Indictment, including, but not limited to, assorted property described in the forfeiture allegations;
and
WHEREAS, in the Plea Agreement (Doc. 95) filed on April 16, 2020, Defendant Li Chen
agreed to plead guilty to Count One of the Indictment, which charged her with Conspiracy to
Commit Theft of Trade Secrets, in violation of 18 U.S.C. § 1832(a)(5), and Count Five of the

Indictment, which charged her with Conspiracy to Commit Wire Fraud, in violation of 18 U.S.C.

§ 1349.' Defendant Li Chen also agreed, in accordance with 18 U.S.C. §§ 1834 and 2323 and/or

 

' In accordance with Paragraph 10 of the Plea Agreement, the United States agrees to the dismissal of any remaining
counts of the Indictment against the Defendant at the entry of the final judgment.
18 U.S.C. § 981(a)(1)(C), along with 28 U.S.C. § 2461(c), to voluntarily surrender for forfeiture
to the United States all of her right, title, and interest in any intellectual property involved in the
crimes to which she agreed to plead guilty to, including any intellectual property referred to in the
allegations in the Indictment, and any intellectual property developed during, or related to, her
employment at Nationwide Children’s Hospital. The Defendant further agreed, in accordance with
18 U.S.C. §§ 1834 and 2323 and/or 18 U.S.C. § 981(a)(1 )(C), along with 28 U.S.C. § 2461(c), to
voluntarily surrender for forfeiture to the United States all of her right, title, and interest in all
property used, or intended to be used, in any manner or part to commit or facilitate the commission
of the offense of 18 U.S.C. § 1832 to which she has agreed to plead guilty, and any property
constituting or derived from any proceeds obtained directly or indirectly as a result of the
commission of the offenses of 18 U.S.C. § 1832 and/or 18 U.S.C. § 1349, including, but not limited
to, the following:

a. All of the Defendant’s rights to receive a $450,000.00 cash payment from
GenExosome Technologies, Inc., as a result of the “Stock Purchase Agreement’
made an entered into as of October 25, 2017, between GenExosome Technologies,
a and co-Defendant Yu Zhou, and Beijing Jieteng (GenExosome) Biotech Co.

b. 500,000 shares of common stock of Avalon GloboCare Corp;

c. 400 shares of common stock of GenExosome Technologies, Inc.; and

d, $1,445,908.97 in United States currency in the form of a forfeiture money
judgment.

Defendant Li Chen agreed that the forfeiture money judgment represents a conservative estimate
of the amount of proceeds that she received, and benefited from as a result of the offenses to which
she has agreed to plead guilty, in addition to the other property listed above. The Defendant agreed
to the entry of an Order of Forfeiture forfeiting the above listed property to the United States,

including entry of the forfeiture money judgment against her, collectively “the subject property.”
Defendant Li Chen further agreed that, in accordance with 21 U.S.C. § 853(p), as incorporated by
18 U.S.C. § 2323(b) and 28 U.S.C. § 2461(c), the United States is entitled to forfeit any of her
property up to the value of the subject property as substitute assets; and
WHEREAS, on July 30, 2020, Defendant Li Chen entered a Plea of Guilty to Counts One
and Five of the Indictment in accordance with her Plea Agreement; and
WHEREAS, based upon the record of this case and the agreement of the parties, the Court
finds that the requisite nexus exists between the subject property and Counts One and Five of the
Indictment, that the subject property is forfeitable under 18 U.S.C. §§ 1834 and 2323 and/or 18
U.S.C. § 981(a)(1)(C), along with 28 U.S.C. § 2461(c), and that the United States is now entitled
to possession of the subject property.
Accordingly, it is hereby ORDERED, ADJUDGED, AND DECREED:
1. That Defendant Li Chen shall forfeit to the United States the subject property that
is:
a. All of Defendant Li Chen’s rights to receive a $450,000.00 cash
payment from GenExosome Technologies, Inc., as a result of the “Stock
Purchase Agreement” made and entered into as of October 25, 2017,
between GenExosome Technologies, Inc., and co-Defendant Yu Zhou,
and Beijing Jieteng (GenExosome) Biotech Co. Ltd;
b. 500,000 shares of common stock of Avalon GloboCare Corp;

c. 400 shares of common stock of GenExosome Technologies, Inc.; and

d. A sum of money equal to $1,445,908.97 in United States Currency in
the form of a forfeiture money judgment.

Substitute Assets

If, as a result of the acts or omission of Defendant Li Chen, any of the forfeitable property so
described, or any portion thereof:

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with a third party;
c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided
without difficulty,

the United States, in accordance with 21 U.S.C. § 853(p), as incorporated by 18 U.S.C.
§ 2323(b) and 28 U.S.C. § 2461(c), shall be entitled to seek forfeiture of any property of
Defendant Li Chen up to the value of the above forfeitable property.

2. That the designated agent with the United States Marshals Service or the Federal
Bureau of Investigation shall immediately seize the subject property and hold same in his secure
custody and control.

3. That the United States is authorized to conduct any discovery proper in identifying,
locating, or disposing of the subject property in accordance with Fed. R. Crim. P. 32.2(b)(3).

4, That, in accordance with 21 U.S.C. § 853(n) and Fed. R. Crim. P. 32.2(b)(6), the
United States shall publish notice of this Order and of its intent to dispose of the subject property
in such manner as the Attorney General may direct. The United States shall also provide written
notice to any person who reasonably appears to be a potential claimant with standing to contest
the forfeiture in the ancillary proceeding.

5. That pursuant to Fed. R. Crim. P. 32.2(b)(4), this Preliminary Order of Forfeiture
shall become final as to Defendant Li Chen at the time of sentencing and shall be made part of the
sentence and included in the judgment. If no third-party files a timely claim, the United States

may, as provided by Fed. R. Crim. P. 32.2(c)(2), notify the Court that this Order shall become the

Final Order of Forfeiture.
6. That following the Court’s disposition of all petitions filed in accordance with 21
U.S.C. § 853(n), or, if no such petitions are filed, following the expiration of the period for the
filing of such petitions, the United States shall have clear title to the subject property.

7. That the Court shall retain jurisdiction to enforce this Order, and to amend it as

necessary, pursuant to Fed. R. Crim. P. 32.2(e).

ORDERED this [3M day of Sanvan4 , 2021.

Luo.

HONORABLE SARAH D. MORRISON
UNITED STATES DISTRICT JUDGE

Respectfully submitted,
DAVID M. DEVILLERS

United States Attorney

s/Peter K. Glenn-Applegate
PETER K. GLENN-APPLEGATE (OH 0088708)
Assistant United States Attorney
